DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 10599189).
Regarding claim 1 Hsu discloses:
A foldable device, comprising a bendable mechanism (e.g. 11 FIG.16), a sliding member (e.g. 4 FIG.2), and a fall-induced-compression resisting mechanism (e.g. 2, 5, 110d FIG.16 e.g. understood as inherent to the components holding the device together shown FIG.2, FIG.4), wherein the fall-induced-compression resisting mechanism comprises a connection member (e.g. 2, 5 FIG.16) coupled to the bendable mechanism and the sliding member; 
the sliding member comprises a first stopper (e.g. inner ends of 422a FIG.19); 
when the bendable mechanism is folded, the bendable mechanism drives the connection member to move relative to the sliding member toward the first stopper until the connection member abuts against or approaches the first stopper to limit the sliding member to move-toward the bendable mechanism (as shown FIG.17-FIG.19).

Regarding claim 2 Hsu discloses:
the sliding member and the bendable mechanism are coupled by an elastic member (e.g. 6 FIG.4); 
when the bendable mechanism is folded, the sliding member slides relative to the bendable mechanism to compress the elastic member (e.g. between 422b and 422c FIG.4).

Regarding claim 3 Hsu discloses:
the bendable mechanism comprises a middle hinge (e.g. middle 112 FIG.13) and connection hinges coupled to two opposite sides of the middle hinge in a rotatable manner (connecting between adjacent 112 shown e.g. FIG.13).

Regarding claim 4 Hsu discloses:
a transmission mechanism coupled to the middle hinge and the connection hinges and configured to drive the connection hinges (e.g. 3 FIG.4) to move relative to the middle hinge (indicated e.g. FIG.17-FIG.19).

Regarding claim 5 Hsu discloses:
a first end of the transmission mechanism is rotatably coupled to the middle hinge (e.g. indicated by dotted lines FIG.10); 
a second end of the transmission mechanism is slidably coupled to an associated connection hinge (e.g. via 112 indicated e.g. FIG.4).

Regarding claim 6 Hsu discloses:
a slide vector of the transmission mechanism relative to each connection hinge includes a first slide component and a second slide component (e.g. D1/D2 FIG.10); 
the first slide component faces away from or toward the middle hinge (shown e.g. FIG.10), and the second slide component is perpendicular to the first slide component (shown e.g. FIG.10).

Regarding claim 7 Hsu discloses:
the connection member of the fall-induced-compression resisting mechanism comprises a connection mechanism (e.g. 2, 5 FIG.16) and a connection rod (e.g. 52 FIG.16) coupled to the connection mechanism and the sliding member; 
the connection mechanism is rotatably coupled to the middle hinge (shown/indicated e.g. FIG.16).

Regarding claim 8 Hsu discloses:
the bendable mechanism comprises a second stopper (e.g. outer ends of 422a FIG.17) arranged on each connection hinge; 
when the bendable mechanism is unfolded, the connection mechanism slides relative to the connection hinge to drive the connection rod to move toward the second stopper relative to the bendable mechanism until the connection rod approaches or abuts against the second stopper to limit the sliding member to move toward the bendable mechanism (shown e.g. FIG.17).

Regarding claim 9 Hsu discloses:
the connection rod comprises a first connection rod and a second connection rod (e.g. 522, 52 e.g. FIG.16); 
a first end of the first connection rod is rotatably coupled to the connection mechanism (shown e.g. FIG.16); 
a first end of the second connection rod is rotatably coupled to the sliding member (e.g. indicated by dotted line FIG.16, described col 6 lines 49-52);
a second end of the first connection rod and a second end of the second connection rod are rotatably coupled to each other (shown/indicated e.g. FIG.17-FIG.19).

Regarding claim 10 Hsu discloses:
when the bendable mechanism is folded, the connection mechanism slides in a first direction relative to an associated connection hinge until the first stopper is limited by the connection mechanism in a second direction (shown e.g. FIG.19); 
the second direction is opposite to the first direction (shown/indicated FIG.17-FIG.19/FIG.19-FIG.17).

Regarding claim 11 Hsu discloses:
when the bendable mechanism is folded, the first end of the second connection rod moves relative to an associated connection hinge in a direction opposite to that in which the first end of the first connection rod moves relative to the associated connection hinge (shown/indicated FIG.17-FIG.19/FIG.19-FIG.17).

Regarding claim 12 Hsu discloses:
when the bendable mechanism is folded, the first end of the first connection rod moves relative to an associated connection hinge by a distance greater than that by which the first end of the second connection rod moves relative to the associated connection hinge (e.g. end of 52 remains in 51 while 522 slides in 422 FIG.17-FIG.19).

Regarding claim 13 Hsu discloses:
when the bendable mechanism is folded, an angle formed between the first connection rod and the second connection rod increases (e.g. closing angle shown FIG.19).

Regarding claim 14 Hsu discloses:
each of the connection hinges defines a through groove (e.g. between 110b and 1 FIG.3); 
the connection mechanism extends into the through groove (indicated e.g. FIG.3-FIG.4); 
the connection rod is arranged in the through groove (indicated e.g. FIG.3-FIG.4).

Regarding claim 15 Hsu discloses:
the second stopper is formed on an inner wall of the through groove (indicated e.g. FIG.3-FIG.4).

Regarding claim 16 Hsu discloses:
when the bendable mechanism is in an unfolded state, the first end of the first connection rod abuts against or approaches the second stopper (shown e.g. FIG.17); 
when the bendable mechanism is in a folded state, the first end of the first connection rod is away from the second stopper (shown e.g. FIG.19).

Regarding claim 17 Hsu discloses:
when the bendable mechanism is in a folded state, the connection mechanism approaches or abuts against the first stopper (shown e.g. FIG.19); 
when the bendable mechanism is in an unfolded state, the connection mechanism is away from the first stopper (shown e.g. FIG.17).

Regarding claim 18 Hsu discloses:
a linkage mechanism (e.g. 31 FIG.11), wherein the transmission mechanism comprise a first transmission member and a second transmission member (indicated by dotted lines connecting elements left/right of 311 FIG.10); 
the linkage mechanism is coupled to the first transmission member and the second transmission member (shown e.g. FIG.10); 
the connection hinges comprises a first connection hinge and a second connection hinge (at least two shown e.g. FIG.13); 
when the first connection hinge rotates, the first transmission member adjacent to the first connection hinge is driven by the first connection hinge to rotate (shown e.g. FIG.13-FIG.14), the first transmission member drives the second transmission member on an opposite side to the first transmission member to rotate via the linkage mechanism, and the second connection hinge on an opposite side to the first connection hinge is driven by the second transmission member to rotate (shown e.g. FIG.11-FIG.12).

Regarding claim 19 Hsu discloses:
the transmission mechanism is rotatably coupled to the middle hinge around a shaft (e.g. 316 FIG.10), and the connection mechanism is rotatably coupled to the middle hinge around a virtual axis (e.g. 521 FIG.17).

Regarding claim 20 Hsu discloses:
An electronic device, comprises a flexible member (e.g. 20 FIG.1), a housing (e.g. 10 FIG.1), and a foldable device (e.g. between 110 FIG.1); 
the housing comprises a first frame and a second frame (e.g. left/right 110 FIG.1); 
the foldable device is arranged between the first frame and the second frame (shown e.g. FIG.1); 
the flexible member is arranged on the housing and the foldable device (e.g. indicated by dotted line FIG.1); 
the flexible member is folded or unfolded together with the foldable device (described e.g. abstract); 
the foldable device comprises a bendable mechanism (e.g. 11 FIG.16), a sliding member (e.g. 4 FIG.2), and a fall-induced-compression resisting mechanism (e.g. 2, 5, 110d FIG.16, e.g. understood as inherent to the components holding the device together shown FIG.2, FIG.4), wherein the fall-induced-compression resisting mechanism comprises a connection member (e.g. 2, 5 FIG.16) coupled to the bendable mechanism and the sliding member; 
the sliding member comprises a first stopper (e.g. inner ends of 422a FIG.19); 
when the bendable mechanism is folded, the bendable mechanism drives the connection member to move relative to the sliding member toward the first stopper until the connection member abuts against or approaches the first stopper to limit the sliding member to move-toward the bendable mechanism (as shown FIG.17-FIG.19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cite3d on the PTO-892 disclose/teach housing/hinged housing devices similar to those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841